Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Specification filed on 08/12/2022 has been entered by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The recitations of the specific features of method for the production of components, in particular curved or partially curved components, especially of wheel well liners of motor vehicles, in which the component is produced in a spread out or unfolded form and is moved to a curved or folded form at a later time in claim 1 including especially the construction of a material strength of the component in an area of the bending point is designed to be decreasing or smaller than a material strength of an adjacent area; and providing a minimum material strength in the area of the bending point to be 40% to 60% or 45% to 55% or about 50% smaller than the material strength of the adjacent area. 
The recitations of the specific features of the component, in particular a curved or partially curved component, especially a wheel well liner of motor vehicles in claim 12 including especially the construction of a material strength of the component in an area of the bending point being less than that of an adjacent area, wherein a minimum material strength in the area of the bending point has a material strength that is 40% to 60%, 45% to 55%, or approximately 50% less than the material strength of the adjacent area is not taught nor is fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612